10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:16-cr-00292-JGB Document 139 Filed 06/11/20 Page1of2 Page ID #:501

TRACY L. WILKISON
Attorney for the United States, cc: PSA/USPO
Acting Under Authority Conferred by
28 U.S.C. § 515
CHRISTOPHER D. GRIGG
Assistant United States Attorney
Chief, National Security Division
MELANIE SARTORIS (California Bar No. 217560)
Assistant United States Attorney
Deputy Chief, General Crimes Section
1200 United States Courthouse
312 N. Spring Street
Los Angeles, California 90012
Telephone: (213) 894-5615
Facsimile: (213) 894-0141
E-mail: melanie.sartoris@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, No. CR 16-292-JGB-2

Plaintiff, ORDER

 

V.

MARIYA CHERNYKH, et al.,
-2) TATIANA FAROOK

Defendants.

 

 

 

 

For the reasons contained in the parties’ stipulation it is
hereby ORDERED that the sentencing hearing for defendant TATIANA
FAROOK is continued to December 14, 2020 at 2:00 p.m.

IT IS SO ORDERED.

 

 

June 11, 2020 j renee
DATE HONOWAPLE JESUS G. BERNAL
UNIT! STATES DISTRICT JUDGE

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

2/

28

Case 2:16-cr-00292-JGB Document 139 Filed 06/11/20 Page 2of2 Page ID #:502

Presented by:

/s/ Melanie Sartoris

 

 

 

MELANIE SARTORIS
Assistant United States Attorney

 
